Name: Commission Regulation (EEC) No 301/92 of 7 February 1992 amending for the first time Regulation (EEC) No 1902/91 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 2. 92 Official Journal of the European Communities No L 32/9 COMMISSION REGULATION (EEC) No 301 /92 of 7 February 1992 amending for the first time Regulation (EEC) No 1902/91 fixing countervailing charges on seeds (EEC) No 1 665/72 (") as amended by Regulation (EEC) No 281 1 /86 (*), requires that these charges be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 1740/91 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 1902/91 (3) fixed countervailing charges on seeds in respect of a certain type of hybrid maize and sorghum for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under the terms of Article 4 (2) of Commission Regulation HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1902/91 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 8 February 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 246, 5 . 11 . 1971 , p. 1 . (2) OJ No L 163, 26. 6. 1991 , p. 39. (3) OJ No L 169, 29 . 6. 1991 , p. 38 . (4) OJ No L 175, 2. 8 . 1972, p. 49. 0 OJ No L 260, 12 9 . 1986, p . 8 . No L 32/10 Official Journal of the European Communities 8 . 2. 92 ANNEX Countervailing charge on hybrid maize for sowing (ECU/100 kg) CN code Amount of countervailing charge (') Country of origin (2) 1005 10 11 1,8 512 1,8 048 13.8 404 15.1 066 34.9 068 37.2 056 56,9 400 56,9 1 1005 10 13 13,7 528 21.3 048 21,7 062 27,1 068 28.4 064 28.4 2 1005 10 15 46,5 404 53,0 346 56.5 048 95,4 064 107,6 052 109,3 066 113,1 038 132,5 528 132,5 3 (') The countervailing charge may not exceed 4 % of the customs value. In the case of Spain it may not exceed the rate obtained by alignment on the Common Customs Tariff in accordance with the timetable specified in the Act of Accession. (2) Origin identification : 1 Other countries with the exception of Austria, Hungary and Argentina 2 Other countries with the exception of Japan, Austria, Turkey, Romania, Chile, the United States, South Africa and Canada 3 Other countries with the exception of Bulgaria, South Africa, Chile, New Zealand and the United States 038 Austria 048 Yugoslavia 052 Turkey 062 Czechoslovakia 064 Hungary 066 Romania 068 Bulgaria 346 Kenya 400 the United States 404 Canada 512 Chile 528 Argentina 056 the countries of the former Soviet Union 053 Estonia 054 Latvia 055 Lithuania